Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    
Terminal Disclaimer
The electronic terminal disclaimer filed 8/3/2021 has been accepted and the double patenting rejection is therefore withdrawn. 
                 Remarks
Claims 1-20 are allowed
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 8/12/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-20 have been withdrawn. Claims 1-20 have been allowed.
Independent claims 1,8, and 15 are related to prior arts: US20070260628, Gil Fuchs et al. (hereinafter Fuchs) in view of  US 20160371320 A1; Nandagopal; Venkataramanan Iyer et al. (Nand), US 20140282100 A1; Beechuk; Scott D. et al. (hereinafter Beechuk) and US 20160234267 A1 ; Hebbar; Vivek (Hebbar)				Fuchs teaches a system for providing a virtual map database, allowing integration of map data, often from various sources, in a consistent manner for supply to 
	Regarding claim 1, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of creating a transformation object and performing an efficient way to update data between a user and third party using reverse mapping and a corresponding threshold. This unique step in combination with the surrounding language helps give the claim novelty. 
	Corresponding product claim 8 and method claim 15 are allowed similarly as claim 1 above. All Dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner 
Conclusion
                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165